      Case 2:21-cv-01182-EEF-DPC Document 12 Filed 06/24/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  HALDUN AKKAYA, ET AL.                                              CIVIL ACTION
  VERSUS                                                             NO. 21-1182
  UNITED STATES OF AMERICA                                           SECTION “L”(2)


                                       JUDGMENT

       The Court having orally denied petitioners’ Petition for Writs of Habeas Corpus Pursuant

to 28 U.S.C. § 2241 as premature (Rec. Doc. No. 9); accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that there be judgment in favor of

the United States of America and against petitioners Haldun Akkaya, Warlito Tan, Manuel Baliad,

II, Bienvenido Cabanayan, Jr., Gerone Bernabe, Nimuel Nalogon, and Louis Gonzaga dismissing

without prejudice petitioners’ Petition for Writs of Habeas Corpus Pursuant to 28 U.S.C. § 2241.

              New Orleans, Louisiana, this    23rd    day of June, 2021.




                                                     ____________________________________
                                                       ELDON E. FALLON
                                                       UNITED STATES DISTRICT JUDGE
